DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inokichi in combination with Nishikawa as evident from Sorrentinoand further in combination with US Patent 6,242,502 to Brzoskowski et al, (hereinafter “Brzoskowski“)or US Patent 6,329,439 to Peterson et al., (hereinafter “Peterson”).
The rejection stands as per reasons of record.
As discussed in the previous office actions, Inokuchi discloses a method of processing PET foam sheet comprising: conveying a stream of PET polymeric material and blowing agent in an extruder and forming a PET polymeric foam sheet.  See the entire document.  The reference further discloses  introducing the blowing agent mixture into the polymeric material in the extruder through a port to form the stream of polymeric 
Inokuchi expressly discloses that small sized foamed articles may be obtained by extruding molten mixtures into atmospheric pressure and without use of reduced pressure.  See comparative example 1.  Thus such process steps are within the purview of the Inokuchi reference and would have been at least obvious in production of small sized articles with the density consistent with disclosure of Inokuchi.
The molten solution is extruded through a extrusion die, thus inherently nucleating the solution. As expressly discussed in the instant application, “the solution may experience a rapid pressure drop which induces nucleation when passing through the die.”  See [0029]. (The reference is with respect to corresponding US PGPub  20120232175.)  Clearly, the process of Inokuchi discloses and expressly discusses extrusion through a die to a region of a much lower presuure, which pressure drop causes the nucleation as supported by the discussion of the instant specification.
While disclosing extruding molten polyester through a die, the Inokuchi references do not expressly disclose dies with convergent geometry.  However dies with convergent geometry are well known in the 
Therefore, using dies of converging geometry in invention of Inokuchi  would have been obvious to achieve all of the advantages (smooth skin, uniform cells, etc.) disclosed in Brzoskowski or Peterson.
With respect to the limitation of forming a single-phase solution from the stream of polymeric material and blowing agent in the extruder, the single phase solution of PET and CO2 (and N2) at the level of the blowing agents used and the extrusion temperatures disclosed in Inokuchi is inherently formed due to high solubility and diffusivity of both carbon dioxide and nitrogen in molten PET.  See, also Sorrentino for evidence and support.   Based on temperatures the extrusion is conducted in the process of Inokuchi, the solubility properties of CO2 and N2 in PET (as per evidence in Sorrentino) the examiner’s believe is fully supported by  the existing record.

The burden is shifted to the applicants to provide factual evidence that the extruded compositions of Inokuchi do not form a single phase solution. 
The reference further discloses foams with small cell size corresponding to the claimed cell size and claimed density.  See  illustrative/comparative examples. 
The reference further discloses foamed articles in the form of a sheet.  See examples.   

In addition, use of mixed blowing agents as claimed would have been obvious from the teachings  of Nishikawa.  Nishikawa expressly discloses that use of mixed carbon dioxide and nitrogen as blowing agents in ratios of between 1:9 to 9:1 (which is inclusive of the claimed ratios, and further expressly states that  “In the case that the thermoplastic resin for the expanded product is a polyester resin such as PET, PBT or polylactic acid, a polycarbonate, a polyamide or the like, the combination use of carbon dioxide and nitrogen as the blowing agents is more preferable than the single use of carbon dioxide, because the combination use permits the formation of the fine cells and the increase of the cell density.” Col. 10, lines 7-19.  Thus use of a mixture of carbon dioxide and nitrogen in the claimed ratios would have been even further obvious in inventions 
The reference does not address the properties of the sheet, such as “free of corrugation”, however, since the process disclosed in Inokuchi alone or as  modified by Nishikawa and Brzoskowski/ Peterson is substantially identical to the process as claimed and disclosed in the instant specification, the claimed characteristics are reasonable believed to be inherent properties of the resulting foams as obtained via the process substantially identical to the process of the instant specification.  The burden id shifted to the applicants to provide factual evidence to the contrary.
13 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Inokichi in combination with Nishikawa as evident from Sorrentino and further in combination with US Patent 6,242,502 to Brzoskowski  et al, (hereinafter “Brzoskowski “) or US Patent 6,329,439 to Peterson et al., (hereinafter “Peterson”) and further in combination with Johnson.
The rejection stands as per reasons of record and discussion above.
Specifically ,as discussed in the previous office actions, Inokuchi, while expressly disclosing that the foamed sheets are suitable for variety of applications where polystyrene foams are used, does not disclose thermoforming process and  thermoformed articles.  However, thermoforming  is a well  know process for producing desired end product as evident, for example, from applicants own background or disclosure of Johnston.  Thus, thermoforming the sheets disclosed by Inokuchi alone or as modified by Nishijawa would have been obvious to obtained desired end products for a desired application.

Claims  1,2 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Johnston in combination with Nishikawa as evidence by Sorrentino  and further in combination with US Patent 6,242,502 to .
 The rejection stands as per reasons of record.
As discussed in the previous office actions, Johnson discloses a method of processing PET foam sheet comprising: conveying a stream of PET polymeric material and blowing agent in an extruder and forming a PET polymeric foam sheet.  See the entire document.  The reference further discloses  introducing the blowing agent mixture into the polymeric material in the extruder through a port to form the stream of polymeric material and blowing agent and forming a solution from the stream of polymeric material and blowing agent in the extruder. See col. 5, line 64 to col. 6,  line 27. 
The molten solution is extruded through a extrusion die, thus inherently nucleating the solution.   
The molten solution is extruded through a extrusion die, thus inherently nucleating the solution. As expressly discussed in the instant application, “the solution may experience a rapid pressure drop which induces nucleation when passing through the die.”  See [0029]. (The reference is with respect to corresponding US PGPub  20120232175.)  Clearly, the process of Johnston discloses and expressly discusses 
The density of foamed sheets is disclosed in col. 2, lines 23-24 overlaps with the claimed density making the claimed density at least obvious.
The reference further discloses foamed articles in the form of a sheet and thermoformed.  See illustrative examples.   
The   Johnston  reference expressly discloses suitability of either carbon dioxide or nitrogen as blowing agents, in the amounts that correspond to the claimed amounts of foaming agents.  See col. 5, lines  53 -63. This expressed disclosure of two functional equivalent blowing agents makes it obvious to use any combinations of such agents in any respective amounts with reasonable expectation of   success.  
In addition, use of mixed blowing agents as claimed would have been obvious from the teachings  of Nishikawa.  Nishikawa expressly discloses that use of mixed carbon dioxide and nitrogen as blowing agents in ratios of between 1:9 to 9:1 (which is inclusive of the claimed ratios, and further expressly states that  “In the case that the thermoplastic resin for the expanded product is a polyester resin such as PET, PBT or polylactic acid, 


Based on temperatures the extrusion is conducted in the process of Inokuchi, the solubility properties of CO2 and N2 in PET (as per evidence in Sorrentino) the examiner’s believe is fully supported by  the existing record.
It is noted that the applicants did not disclose or specify any parameters/conditions that would govern formation of a single phase solution, implying that common extrusion conditions for PET and use of specified amounts of CO2 and N2 would inherently result in formation of such single phase solution. It is further noted that the only illustrative example (in which a single for solution is formed) utilizes only PET and the blowing agent and does not specify any processing conditions, thus further implying that commonly used PET extrusion conditions are sufficient to create such single phase solution for the claimed combination of PET and 
The burden is shifted to the applicants to provide factual evidence that the extruded compositions of Johnston do not form a single phase solution. 

While disclose extruding molten polyester through a die, the references do not expressly disclose dies with convergent geometry.  However dies with convergent geometry are well known in the art . (Some are disclosed in figure of Nishikawa).  For example, both Peterson and Brzoskowski expressly disclose that use of .dies with converging geometry in extruding foams based on thermoplastic polymers helps to achieve foams with low densities, uniform cell structures and smooth foam skin.  See Brzoskowski, col. 5, lines 34-44 and Peterson, col. 2, lines 3 at seq. 
Therefore, using dies of converging geometry in invention of would have been obvious to achieve all of the advantages (smooth skin, uniform cells, etc.) disclosed in Brzoskowski or Peterson.

.
Claims  1,2, and 13  are rejected under 35 U.S.C. 103(a) as being unpatentable over  Hayashi in combination with Nishikawa as evidenced by Sorrentino and further in combination with US Patent 6,242,502 to Brzoskowski  et al, (hereinafter “Brzoskowski “) or US Patent 6,329,439 to Peterson et al., (hereinafter “Pteterson”).
The rejection stands as per reasons of record.
As discussed in the previous office actions, Hayashi discloses a method of processing PET foam sheet comprising: conveying a stream of PET polymeric material and blowing agent in an extruder and forming a PET polymeric foam sheet.  See the entire document.  The reference further discloses  introducing the blowing agent mixture into the polymeric 
The reference further discloses foamed articles in the form of a sheet and thermoformed.  See illustrative examples.   
With respect to limitation of extruding solution through a die “into atmospheric condition”  Hayashi discloses extruding the molten blend from an extruder.  By not disclosing any additional conditions, it is implied that the molten mixture is extruded into the atmosphere.   
 The   Hayashi  reference expressly discloses suitability of either carbon dioxide or nitrogen as blowing agents, in the amounts that correspond to the claimed amounts of foaming agents.  See col. 5, lines  63-64 and col. 6, lines first full paragraph.  See also examples. . This expressed disclosure of two functional equivalent blowing agents makes it obvious to use any combinations of such agents in any respective amounts with reasonable expectation of   success.  

With respect to the limitation of forming a single-phase solution from the stream of polymeric material and blowing agent in the extruder, the single phase solution of PET and CO2 (and N2) at the level of the blowing agents used and the extrusion temperatures disclosed in Johnston (and 
Based on temperatures the extrusion is conducted in the process of Hyashi, the solubility properties of CO2 and N2 in PET (as per evidence in Sorrentino) the examiner’s believe is fully supported by  the existing record.
It is noted that the applicants did not disclose or specify any parameters/conditions that would govern formation of a single phase solution, implying that common extrusion conditions for PET and use of specified amounts of CO2 and N2 would inherently result in formation of such single phase solution. It is further noted that the only illustrative example (in which a single for solution is formed) utilizes only PET and the blowing agent and does not specify any processing conditions, thus further implying that commonly used PET extrusion conditions are sufficient to create such single phase solution for the claimed combination of PET and the claimed amounts of CO2 and N2.  If this is not the case, the applicants failed to claim and disclose an essential element that is necessary to achieve such single phase solution. 


While disclose extruding molten polyester through a die, the references do not expressly disclose dies with convergent geometry.  However dies with convergent geometry are well known in the art . (Some are disclosed in figure of Nishikawa).  For example, both Peterson and Brzoskowski expressly disclose that use of .dies with converging geometry in extruding foams based on thermoplastic polymers helps to achieve foams with low densities, uniform cell structures and smooth foam skin.  See Brzoskowski, col. 5, lines 34-44 and Peterson, col. 2, lines 3 at seq. 
Therefore, using dies of converging geometry in invention of Hayashi would have been obvious to achieve all of the advantages (smooth skin, uniform cells, etc.) disclosed in Brzoskowski or Peterson.

The reference does not address the properties of the sheet, such as “free of corrugation” or the cell size of the foams (only stating that the cells are small), however, since the process disclosed in Hyashi alone or as  modified by Nishikawa (and Brzoskowski or Peterson) is substantially .

Response to Arguments
Applicant's arguments filed 10-19-2020 have been fully considered but they are not persuasive. With respect to the rejection of claims over Inokuchi as the main reference, the applicants argue that Inokuchi alone or in combination with secondary references teaches away from extruding into atmospheric pressure since  the reference “explains how the sample produced was deformed and poor. One of ordinary skill in the art would not have been motivated to modify the embodiment in the Comparative Example as suggested in the Office Action. Quite the opposite, one of skill in the art would have avoided modifying the embodiment that taught extruding into atmospheric conditions because of the bad results described by Inokuchi.”

The explanation for the foam of comparative example given by Inokuchi is that  “the foamed article underwent shrinkage.  The foamed article had a diameter of 18 mm, an expansion ratio of 11, and its appearance was deformed into an elliptical form and was poor.”
The reference, however, expressly states that In addition, the reference expressly states that “When the same starting material composition was extruded under the same conditions as above without using a sizing device but a die having an orifice diameter of 2 mm was used, a relatively small-sized foamed article having a diameter of 10 to 12 mm and an expansion factor of 18 to 23 could be obtained.”

The reference further characterized the foams of comparative example  as “the sizes of the cells of this foamed article were non-uniform, and near the surface of the foamed article, the cells extend long in the take-up direction of the foamed article and are in the collapsed form.”
It is noted, that the cells of the foams of the instant invention are also not uniform and extend in the take up direction as evidence from figure 3 of the instant invention.  The fact that the cells near the surface are in collapsed form merely means that there is a skin of non-foamed material (since the cells are collapsed) near the surface.   In addition, the reference further expressly discloses that the foams obtained from the same compositions as in illustrative embodiments and with the only difference of being extruded into atmospheric pressure exhibit higher density and smaller cell size.
It has been ling established by the case law that the “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843(Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also> Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(referencedisclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);< Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
In the instant case, the disclosure of the Inokuchi reference is sufficient enough for an ordinary artisan to obtain foams by extruding the foam mixtures into atmospheric pressure (and, thus, avoiding the high cost of using reduced pressure sizing devise) with reasonable expectation to obtain foams of either the smaller size or foams with higher density and non-foamed skin (collapsed surface cells) for application in which such 
The applicants further argue that the claimed nitrogen and carbon dioxide weight percentages are not taught with sufficient specificity in Inokuchi, alone or in combination with Sorrentino, Brzoskowski or Peterson. The claimed weight percentages and ratio are far more specific than those described in the references.   While this is so, the examiner explained that any  ratio of the two components is prima facie obvious when the reference does not specifically address the significance of the ratio.  Moreover, Nishikawa (omitted by the applicants from this arguments) expressly teaches ranges of CO2 and N2 ratios that overlaps with the claimed ratios, thus making the claimed ratios further obvious.   The combined amounts (percentages) of the blowing agents disclosed in both Inokuchi and Nishikawa overlaps with the claimed amounts of the two blowing agents as claims, (i.e., less than 1 wt % combined).  Thus, as discussed above, the respective amounts of the CO2 and N2 as claimed would have been also obvious.  It is noted that there is absolutely no evidence on the record of 
The Applicants state that  they continue to respectfully disagree that the claimed step of forming a single-phase solution would have been inherent in Inokuchi in view of Sorrentino. “The Office Action appears to ignore the time scale associated with forming the single-phase solution in the extruder. As previously noted, Sorrentino relates to a batch system rather than the extrusion system  taught in Inokuchi (and claimed). The relevant conditions, in particular time scale, for gas dissolution into polymer in the Sorrentino batch system are much different than the relevant conditions in an extrusion system. Moreover, there is no reason to believe that formation of a single-phase solution would have been inherent in Inokuchi (as evidenced by Sorrentino) and/or in combination with Nishikawa. For inherency to be found, the evidence must make clear that the missing feature would necessarily be found in the prior art. Applicant submits that this standard has not been met.”
The examiner, on the other hand, continues to disagree with the applicants’ line of arguments that a physical property, such as solubility of one substance in another, depends on the scale of operation or the time scale.   It depends on the temperature and pressure, which is comparable 
It is further noted that the applicants obtain a single phase solution in their illustrative example by employing only PET and the mixed blowing agent and without specifying any special condition to obtain such single phase solution.   This is a further evidence that such solution is routinely obtains  for common extrusion foaming conditions for PET based foamble compositions employing N2 and CO2 as blowing agents, or, the applicants fail to claim an essential process element that allows for such formation of a single phase solution . Based on all the scientific information provided by the examiner, the burden is shifted to the applicants to provide factual evidence that the extruded compositions of Inokuchi do not form a single phase solutions. 
As per existing case law, when a reference discloses all of the limitations of a claim except a property or function, and the Examiner is unable to determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention, basis exists for shifting the burden of proof to applicant. Note In re Fitzgerald et al 
With respect to the rejection of claims over Johnston (in combination with the secondary references) the applicants present the same very argument that they disagree that the compositions of Johnson (alone or as modified by the secondary references)  inherently form a single phase solution.  This argument is addressed above in detail, and the burden is shifted to the applicants to provide factual evidence that the compositions of Johnson, that are extruded in an extruder (which may be a tandem extruder)  at temperatures exceeding the melting temperatures of PET (or as high as 315 C as per disclosure of Johnson) do not form a single phase solution 
With respect to the rejections of claims over Hyashi (in combination with the secondary references)  the applicants present the same very arguments as with respect to the rejection over Inokuchi.  Specifically the applicants argue that there is no sufficient disclosure of amounts and ratios of the boing agent in the references to make the  claims limitations obvious.  This arguments is addressed above.
The second arguments is the same as discussed above with respect to the rejections over Inokuchi and Johnston, i.e., that  there is not sufficient 
The invention as claimed, therefore, is still considered to be unpatentable over the teachings of the cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ